DETAILED ACTION
Claims 1-20 received on 04/09/2020 are considered in this office action. 
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in telephone conversation with Donahoe, Derek (Reg. No. 59507) on 8/11/2022. Therefore claims 1-19 are pending for examination below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A (Claims 1-19): FIG. 4 illustrates an example method for mobile edge-computing, wherein edge-computing device collects and analyzes vehicle driving event data comprising data indicative of driving characteristics associated with an operation of the vehicle.
Species B (Claim 20): FIG. 5 illustrates another example method for mobile edge-computing, wherein edge-computing device collects and analyzes vehicle driving event data comprising data indicative of driving characteristics associated with operations of one or more vehicles proximate to the vehicle.
The species are distinct because the different species recite the mutually exclusive characteristics of each species such that the process of Species A would exclude performance of Species B. Species A is towards analyzing operation of the vehicle, while Species B is towards analyzing operation of one or more vehicles proximate to the vehicle, thus Species A and B are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Species B would require a search query in at least collecting and analyzing proximate vehicle data. Species A would not be searched as above and require a different search query.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Donahoe, Derek (Reg. No. 59507) on 8/11/2022 a provisional election was made without traverse to prosecute the invention of Species A, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action. Claim 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5-6, 8-14 and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

101 Analysis: Step 1
Claims 1-12 are directed to a method.
Claim 12-19 are directed to an apparatus, i.e. a machine.
Therefore, claims 1-19 fall into at least one of the four statutory categories. 
101 Analysis: Step 2A, Prong I (MPEP § 2106.04)
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites:

	 A method comprising: 
	collecting, in real-time and via an edge-computing device located in a vehicle, vehicle driving event data comprising data indicative of driving characteristics associated with an operation of the vehicle; 
	analyzing, by the edge-computing device and in real-time and based on a machine learning model, one or more characteristics of the vehicle driving event data; 
	determining, by the edge-computing device and in real-time and based on the machine learning model, at least one of: a driving behavior, a driver rating, an occurrence of a collision, and vehicle diagnostics; and 
	displaying, to a user in the vehicle and via a graphical user interface, information related to the at least one of: the driving behavior, the driver rating, the occurrence of a collision, and the vehicle diagnostics.

The examiner submits that the foregoing bolded claim limitations constitute a “mental process”, as the claims cover performance of the limitations in the human mind, given the broadest reasonable interpretation. “Analyzing … one or more characteristics of the vehicle driving event data” and “determining … in real-time … at least one of: a driving behavior, a driver rating, an occurrence of a collision, and vehicle diagnostics” is equivalent to a person evaluating a behavior based on observation, i.e. a mental process of judgement based on observation. 

Accordingly, claims 1-19 recite at least one abstract idea.

101 Analysis: Step 2A, Prong II (MPEP § 2106.04)
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
	
	A method comprising: 
	collecting, in real-time and via an edge-computing device located in a vehicle, vehicle driving event data comprising data indicative of driving characteristics associated with an operation of the vehicle; 
	analyzing, by the edge-computing device and in real-time and based on a machine learning model, one or more characteristics of the vehicle driving event data; 
	determining, by the edge-computing device and in real-time and based on the machine learning model, at least one of: a driving behavior, a driver rating, an occurrence of a collision, and vehicle diagnostics; and 
	displaying, to a user in the vehicle and via a graphical user interface, information related to the at least one of: the driving behavior, the driver rating, the occurrence of a collision, and the vehicle diagnostics.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.

Regarding the additional limitations of “by the edge-computing device” and “based on the machine learning model” the examiner submits that these limitations are an attempt to generally link additional elements to a technological environment. In particular, the analyzing and determining by an edge-computing device and machine learning model is recited at a high level of generality and merely automates the determining steps, therefore acting as a generic computer with a machine learning model to perform the abstract idea.

Regarding the additional limitation of “collecting […] data”, the Examiner submits that these limitations an example of mere data gathering. In particular the receiving or collecting steps from sensor or server are recited at a high level of generality (i.e. as a general means of gathering vehicle and road condition data for use in the evaluating step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.

Regarding the additional limitation of “displaying, to a user in the vehicle and via a graphical user interface, information related to the at least one of: the driving behavior, the driver rating, the occurrence of a collision, and the vehicle diagnostics”, the Examiner submits that the displaying results step on the GUI is recited at a high level of generality, and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity. 

Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

101 Analysis: Step 2B (MPEP § 2106.05)
Step 2B of the Revised Guidance analyzes the claims to determine if the claims recite additional limitations that amount to significantly more than the judicial exception. 

When considered individually or in combination, the additional limitations of claim 1, and independent claim 13 which recite similar claim limitations to claim 1, do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application. The additional limitations of claim 1 are examples of adding insignificant extra-solution activity (pre-solution, post-solution) to the judicial exception as it is mere data gathering conducted by a generic computer component with machine learning model. 

Dependent claims 2-3, 5-6, 8-12, 14, 17-19 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application, similar to the representation claim 1 shown above. 

In contrast to dependent claims 10 and 19 which generally recites “training” of the machine learning model based on “training data”, dependent claims 4, 7 and 15-16 recites training the machine learning model specifically for identification of telematics information and/or driving behavior, thus applies or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, thus integrating the judicial exception into a practical application. 

Therefore, claims 1-3, 5-6, 8-14 and 17-19 recite abstract ideas with additional elements rendered at a high level of generality resulting in claims that do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception, thus are directed toward non-statutory subject matter and are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-10, 12-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over WYLIE (US20210056778A1) in view of Anthony (US20180315260A1). 

Regarding claim 1, WYLIE teaches a method comprising: 
collecting, in real-time and via an edge-computing device located in a vehicle, vehicle driving event data comprising data indicative of driving characteristics associated with an operation of the vehicle (FIG. 2; FIG.3 306-313; FIG. 6; par [0050]: “At operations 304, the mobile device(s) 102 may communicate the data to the vehicle anomaly detection system 106. The data may include collected sensor data from the mobile devices and vehicle and the onboard diagnostic device data. In embodiments, a mobile device 102 may communicate with the vehicle anomaly detection system 106 in accordance with any communication protocol and using one or wireless and wired interconnects”; par [0074]: “In embodiments and at block 605, the logic flow 600 includes receiving real-time vehicle data from a mobile device. In embodiments, the real-time vehicle data may be associated with and/or include data of one or more real-time detections made by one or more input devices of the mobile device. For example, a mobile device may include any number of sensor devices, as previously discussed, that may capture real-time or near real-time data and provide the data to a vehicle anomaly detection system”; par [0028]: “In embodiments, the vehicle anomaly detection system 106 may receive the information and data from the mobile devices 102 in real-time, e.g., as it is being collected, periodically, initiated by a user of the mobile device 102, etc”, wherein “mobile device” corresponds to edge-computing device, and since the “mobile device” is transferring real-time data, it indicates that “mobile device” is collecting real-time data); 
analyzing,  (FIG. 3 element 314; FIG. 6 element 620; par [0053]: “At operation 314, the vehicle anomaly detection system 106 may apply a trained model to the information and data and determine a result. For example, the model may indicate a probability that an anomaly is detected and what the anomaly is, e.g., there is a 75% probability that tires are worn, a 95% the breaks are worn, etc”; par [0077]: “At block 620, the logic flow 600 includes applying the machine-learning model to the real-time vehicle data, vehicle attributes, and environmental data to determine a result. For example, the machine-learning model may process the real-time vehicle data, vehicle attributes, and/or environmental data to produce a result, e.g., an indication of a likelihood of an anomaly and/or an indication of what the anomaly may be. For example, the result may indicate that there is an 85% chance that the engine is misfiring. Embodiments are not limited in this manner”, wherein “apply a trained model” corresponds to analyzing based on machine learning model); 
determining,  (par [0053]: “At operation 314, the vehicle anomaly detection system 106 may apply a trained model to the information and data and determine a result. For example, the model may indicate a probability that an anomaly is detected and what the anomaly is, e.g., there is a 75% probability that tires are worn, a 95% the breaks are worn, etc”; par [0078]: “At block 625, the logic flow 600 includes determining whether an anomaly is detected for the vehicle based on the result of applying the machine-learning model to the real-time vehicle data, vehicle attributes, and environmental data.”); and 
displaying, to a user in the vehicle and via a graphical user interface, information related to the at least one of: the driving behavior, the driver rating, the occurrence of a collision, and the vehicle diagnostics (FIG. 3; par [0054]: “At operation 316, the vehicle anomaly detection system 106 may provide the result, in real-time or near real-time, back to the user. For example, the vehicle anomaly detection system 106 may provide an indication to a mobile device 102 from which it received information and data. The indication may be communicated via, an application, a text message, a voicemail message, etc.”; par [0078]: “At block 625, the logic flow 600 includes determining whether an anomaly is detected for the vehicle based on the result of applying the machine-learning model to the real-time vehicle data, vehicle attributes, and environmental data. If an anomaly is detected, the system may cause an indication to be sent to the mobile device, another device associated with the owner and/or operator of the vehicle, and/or a device of the vehicle”), but fails to specifically teach analyzing and determining using the edge-computing device.
However, in the same field of endeavor, Anthony teaches analyzing one or more characteristics of the vehicle driving event data and determining at least one of: a driving behavior, a driver rating, an occurrence of a collision, and vehicle diagnostics by the edge-computing device and in real-time and based on a machine learning model (par [0010]: “The processing may be located entirely within the smartphone, or in a remote cloud, or distributed between the smartphone and other remote processors.”; par [0040]: “In this approach, the smart phone may be running a local application (10) that will include the machine learning model built into it, operating on outputs provided by signal processing methods that also run in the app.”) and 
determining, by the edge-computing device and in real-time and based on the machine learning model, at least one of: a driving behavior, a driver rating, an occurrence of a collision, and vehicle diagnostics (par [0010]: “The processing may be located entirely within the smartphone, or in a remote cloud, or distributed between the smartphone and other remote processors.”; par [0040]: “In this approach, the smart phone may be running a local application (10) that will include the machine learning model built into it, operating on outputs provided by signal processing methods that also run in the app.”).
WYLIE and Anthony are both considered to be analogous to the claimed invention because they are in the same field vehicle diagnostics based on machine learning model. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have a simple substitution of the “vehicle anomaly detection system” of WYLIE with “smartphone or mobile device” of Anthony because both devices comprise a processor capable of performing analysis based on machine learning model, and would have obtained the predictable result of detecting vehicle anomalies. Therefore, the location of processing vehicle data can be performed by the edge-computing device and/or remote computer.

Regarding claim 2, WYLIE in view of Anthony teaches the method of claim 1. WYLIE further teaches further comprising: 
collecting, in real-time and via the edge-computing device and during the operation of the vehicle, telematics information comprising one or more of driver data, vehicle data, and environmental data (FIG. 2; FIG.3 306-313; FIG. 6; par [0050]: “At operations 304, the mobile device(s) 102 may communicate the data to the vehicle anomaly detection system 106. The data may include collected sensor data from the mobile devices and vehicle and the onboard diagnostic device data. In embodiments, a mobile device 102 may communicate with the vehicle anomaly detection system 106 in accordance with any communication protocol and using one or wireless and wired interconnects”; par [0075]: “At block 610, the logic flow 600 includes determining vehicle attributes and environmental data associated with the vehicle data. For example, a vehicle anomaly detection system may perform one or more lookups and/or send one or more requests for the vehicle attributes and environmental data to other systems, such as the vehicle information system, environmental system, and/or one or more datastores. Note that in some instances, one or more of the vehicle attributes and/or environmental data may be provided in the real-time vehicle data from the mobile device.” ; par [0028]: “In embodiments, the vehicle anomaly detection system 106 may receive the information and data from the mobile devices 102 in real-time, e.g., as it is being collected, periodically, initiated by a user of the mobile device 102, etc”); and 
wherein the analyzing comprises analyzing one or more characteristics of the telematics information (FIG. 3 element 314; FIG. 6 element 620; par [0053]: “At operation 314, the vehicle anomaly detection system 106 may apply a trained model to the information and data and determine a result. For example, the model may indicate a probability that an anomaly is detected and what the anomaly is, e.g., there is a 75% probability that tires are worn, a 95% the breaks are worn, etc”; par [0077]: “At block 620, the logic flow 600 includes applying the machine-learning model to the real-time vehicle data, vehicle attributes, and environmental data to determine a result. For example, the machine-learning model may process the real-time vehicle data, vehicle attributes, and/or environmental data to produce a result, e.g., an indication of a likelihood of an anomaly and/or an indication of what the anomaly may be. For example, the result may indicate that there is an 85% chance that the engine is misfiring. Embodiments are not limited in this manner”, wherein “apply a trained model” corresponds to analyzing based on machine learning model).

Regarding claim 3, WYLIE in view of Anthony teaches the method of claim 2. WYLIE further teaches wherein the environmental data comprises at least one of traffic condition data, weather condition data, or road condition data (par [0014]: “Further, embodiments include determining data related to the vehicle data, e.g., vehicle attributes for the plurality of vehicles. The vehicle attributes may include a vehicle make, a vehicle model, a vehicle year, vehicle part(s), and vehicle history/repairs for each of the vehicles. In embodiments, a system may determine environmental data associated with the vehicle data. The environmental data may include weather data, road condition data, construction data, etc.”).

Regarding claim 4, WYLIE in view of Anthony teaches the method of claim 2. The combination of WYLIE and Anthony further teaches further comprising: training the machine learning model to identify the telematics information (WYLIE par [0058]: “Machine-learning models can be constructed through an at least partially automated (e.g., with little or no human involvement) process called training, as previously discussed. During training, input data, such as the sensor data from a mobile device and/or vehicle, vehicle information, and/or environmental data, can be iteratively supplied to a machine-learning model to enable the machine-learning model to identify patterns related to the input data or to identify relationships between the input data and output data. As discussed, embodiments include utilizing supervised and/or unsupervised training”; WYLIE par [0040]: “In addition to providing a result of applying the model, the vehicle anomaly detection system 106 may update and retrain the model based on the new information and data received from the mobile device 102, the vehicle information system 104, and/or the environmental system 112. Thus, the models may become iteratively more accurate as more information and data is collected, and the models are updated.”, wherein the training process involves “identify patterns” within the input data, such as sensor data from a mobile device and/or vehicle, vehicle information, and/or environmental data, which corresponds to identify the telematics information) and the vehicle event driving data to be collected (Anthony par [0048]: “Since the ML model is uncertain that there is an issue, it could still notify the user to, when it's safe, stop the vehicle and put the phone closer to the potential source of the problem or engage a mechanic to diagnose the problem. In one example, the network might identify an engine ping issue and the user is prompted to safely stop the car, open the hood, and place the smartphone nearer to the engine so that higher resolution sound data can be collected.”).

Regarding claim 5, WYLIE in view of Anthony teaches the method of claim 1. WYLIE further teaches wherein the edge-computing device is communicatively coupled to at least one sensor of a plurality of sensors arranged on the vehicle (par [0049]: “Further, the mobile device(s) 102 may collect data from one or more sensors that may be collocated, but not incorporated in, the mobile device(s) 102 […] The mobile device(s) 102 may receive the onboard diagnostic device data from the onboard diagnostic device to provide to the vehicle anomaly detection system 106”), and the method further comprising: 
receiving the vehicle driving event data from the at least one sensor (par [0049]: “Further, the mobile device(s) 102 may collect data from one or more sensors that may be collocated, but not incorporated in, the mobile device(s) 102. For example, the vehicle may include one or more sensors or devices and may also capture location data, axis-based orientation data, magnetic field data (compass), air pressure data, distance data, sound data, image data, and etc. The vehicle may include an onboard diagnostics device capable of determining the status of the vehicle systems and sub-systems, such as engine data, transmission data, emissions data, powertrain data, environmental (HVAC) system data, brakes data, tire pressure data, chassis data, electronics status data, and so forth. The mobile device(s) 102 may receive the onboard diagnostic device data from the onboard diagnostic device to provide to the vehicle anomaly detection system 106”).

Regarding claim 6, WYLIE in view of Anthony teaches the method of claim 1. WYLIE further teaches wherein the edge-computing device is communicatively coupled to an on-board telematics device of the vehicle (par [0049]: “Further, the mobile device(s) 102 may collect data from one or more sensors that may be collocated, but not incorporated in, the mobile device(s) 102. For example, the vehicle may include one or more sensors or devices and may also capture location data, axis-based orientation data, magnetic field data (compass), air pressure data, distance data, sound data, image data, and etc. The vehicle may include an onboard diagnostics device capable of determining the status of the vehicle systems and sub-systems, such as engine data, transmission data, emissions data, powertrain data, environmental (HVAC) system data, brakes data, tire pressure data, chassis data, electronics status data, and so forth. The mobile device(s) 102 may receive the onboard diagnostic device data from the onboard diagnostic device to provide to the vehicle anomaly detection system 106”, wherein “onboard diagnostic device” corresponds to on-board telematics device of the vehicle), and the method further comprising: 
receiving the telematics information from the telematics device (par [0049]: “The mobile device(s) 102 may receive the onboard diagnostic device data from the onboard diagnostic device to provide to the vehicle anomaly detection system 106”).

Regarding claim 7, WYLIE in view of Anthony teaches the method of claim 1. WYLIE further teaches further comprising: training the machine learning model to identify the at least one of the driving behavior, the driver rating, the occurrence of a collision, and the vehicle diagnostics (par [0035]: “At some point, the neural network of a machine learning model needs to be trained, such as by introducing the same error into a control group of 1000 test vehicles. In this way, the output of the machine learning model can recognize a specific problem.”, wherein the output of the machine learning model is to “recognize a specific problem” thus corresponding to identify the at least one of the driving behavior, the driver rating, the occurrence of a collision, and the vehicle diagnostics).


Regarding claim 9, WYLIE in view of Anthony teaches the method of claim 1. Anthony further teaches further comprising: receiving, by the edge-computing device and from a central server, configuration data; and dynamically updating, based on the configuration data, the edge-computing device (par [0081]: “As these get deployed in the field, other people driving 2010 Toyota Camrys will now be running this machine learning model, and may continue to be self training, self learning and adaptive (43). In the case that a vehicle running a locally deployed ML model cannot identify an anomaly not previously measured, the local system may send all measurement data specific to that anomaly to a cloud system (44). The cloud system may attempt to diagnose the anomaly by processing the data further and then analyze it against the global population of data from other deployments and test data (45). Once a diagnosis is found the result may be sent back to the end user, and the local system is updated with an improved ML model (48)”).

Regarding claim 10, WYLIE in view of Anthony teaches the method of claim 1. The combination of WYLIE in view of Anthony further teaches further comprising: receiving, by the edge-computing device and from a central server, trained data; and dynamically updating, based on the trained data, the machine learning model (WYLIE par [0059]: “In block 404, training data is received. In some examples, the training data is received from a remote database or a local database (datastore(s) 110), constructed from various subsets of data, e.g., sensor data, vehicle attribute data, environmental data, etc. or input by a user”; WYLIE par [0060]: “In block 406, a machine-learning model is trained using the training data”; Anthony: “par [0040]: “In this approach, the smart phone may be running a local application (10) that will include the machine learning model built into it, operating on outputs provided by signal processing methods that also run in the app”, wherein WYLIE teaches training and updating the machine learning model based on training data obtained from remote database, which corresponds to central server, and Anthony teaches the machine learning model within the edge-computing device, thus consequently teaching the claim limitation).

Regarding claim 12, WYLIE in view of Anthony teaches the method of claim 1. The combination of WYLIE in view of Anthony teaches further comprising: causing a central server (Anthony par [0010]: “The processing may be located entirely within the smartphone, or in a remote cloud, or distributed between the smartphone and other remote processors.”; par [0040]: “In this approach, the smart phone may be running a local application (10) that will include the machine learning model built into it, operating on outputs provided by signal processing methods that also run in the app.”) to apply machine learning techniques to normalize driving behavior patterns for a plurality of drivers (par [0034]: “For example, the system 106 may perform machine-learning to determine a correlation between anomalies and specific make, model, year, trims, etc. Thus, an anomaly may be detected across a specific make, model, year, trim, etc. For example, a new cluster of braking behavior may be found and the cluster may correlate with a specific model year or trim package. In another example, the unsupervised machine-learning and cluster may be used to find anomalies in individual cars. For example, if weather data is unavailable, the system 106 may apply an unsupervised machine-learning clustering technique to determine whether a change in tire pressure of a specific vehicle is not or is an anomaly. If the same issue, e.g., low tire pressure, is detected to most or all the vehicles in the same location at a similar time, the issue may weather related and not a specific problem with the vehicle”, wherein “a new cluster of braking behavior may be found” indicates that braking behavior, which is an example of driving behavior, is normalized for various vehicles, and/or drivers, and outliers or clusters are identified based on vehicle attributes).

Regarding claim 13, WYLIE teaches an apparatus, comprising: 
a processor (par [0003]: “Embodiments may also include one or more devices, apparatuses, systems, components and so forth including a computer processor”); 
a memory unit storing computer-executable instructions (par [0003]: “a memory to store instructions”), which when executed by the processor, cause the apparatus (par [0003]: “The computer processor when executing the instructions cause the computer processor to […]”) to: 
collect, in real-time and via an edge-computing device located in a vehicle and during an operation of the vehicle, telematics information comprising one or more of driver data, vehicle data, and environmental data (FIG. 2; FIG.3 306-313; FIG. 6; par [0050]: “At operations 304, the mobile device(s) 102 may communicate the data to the vehicle anomaly detection system 106. The data may include collected sensor data from the mobile devices and vehicle and the onboard diagnostic device data. In embodiments, a mobile device 102 may communicate with the vehicle anomaly detection system 106 in accordance with any communication protocol and using one or wireless and wired interconnects”; par [0075]: “At block 610, the logic flow 600 includes determining vehicle attributes and environmental data associated with the vehicle data. For example, a vehicle anomaly detection system may perform one or more lookups and/or send one or more requests for the vehicle attributes and environmental data to other systems, such as the vehicle information system, environmental system, and/or one or more datastores. Note that in some instances, one or more of the vehicle attributes and/or environmental data may be provided in the real-time vehicle data from the mobile device.” ; par [0028]: “In embodiments, the vehicle anomaly detection system 106 may receive the information and data from the mobile devices 102 in real-time, e.g., as it is being collected, periodically, initiated by a user of the mobile device 102, etc”, wherein “mobile device” corresponds to edge-computing device); 
analyze, (FIG. 3 element 314; FIG. 6 element 620; par [0053]: “At operation 314, the vehicle anomaly detection system 106 may apply a trained model to the information and data and determine a result. For example, the model may indicate a probability that an anomaly is detected and what the anomaly is, e.g., there is a 75% probability that tires are worn, a 95% the breaks are worn, etc”; par [0077]: “At block 620, the logic flow 600 includes applying the machine-learning model to the real-time vehicle data, vehicle attributes, and environmental data to determine a result. For example, the machine-learning model may process the real-time vehicle data, vehicle attributes, and/or environmental data to produce a result, e.g., an indication of a likelihood of an anomaly and/or an indication of what the anomaly may be. For example, the result may indicate that there is an 85% chance that the engine is misfiring. Embodiments are not limited in this manner”, wherein “apply a trained model” corresponds to analyzing based on machine learning model); 
determine, by the computing device and in real-time based on the machine learning model, at least one of: a driving behavior, a driver rating, occurrence of a collision, and vehicle diagnostics (par [0053]: “At operation 314, the vehicle anomaly detection system 106 may apply a trained model to the information and data and determine a result. For example, the model may indicate a probability that an anomaly is detected and what the anomaly is, e.g., there is a 75% probability that tires are worn, a 95% the breaks are worn, etc”); and 
display, to a user in the vehicle and via a graphical user interface, information related to the at least one of: the driving behavior, the driver rating, the occurrence of a collision, and the vehicle diagnostics (FIG. 3; par [0054]: “At operation 316, the vehicle anomaly detection system 106 may provide the result, in real-time or near real-time, back to the user. For example, the vehicle anomaly detection system 106 may provide an indication to a mobile device 102 from which it received information and data. The indication may be communicated via, an application, a text message, a voicemail message, etc.”; par [0078]: “At block 625, the logic flow 600 includes determining whether an anomaly is detected for the vehicle based on the result of applying the machine-learning model to the real-time vehicle data, vehicle attributes, and environmental data. If an anomaly is detected, the system may cause an indication to be sent to the mobile device, another device associated with the owner and/or operator of the vehicle, and/or a device of the vehicle”), but fails to specifically teach analyze, by the edge-computing device and in real-time and based on a machine learning model, one or more characteristics of the telematics information.
However, in the same field of endeavor, Anthony teaches analyze, by the edge-computing device and in real-time and based on a machine learning model, one or more characteristics of the telematics information (par [0010]: “The processing may be located entirely within the smartphone, or in a remote cloud, or distributed between the smartphone and other remote processors.”; par [0040]: “In this approach, the smart phone may be running a local application (10) that will include the machine learning model built into it, operating on outputs provided by signal processing methods that also run in the app.”).
WYLIE and Anthony are both considered to be analogous to the claimed invention because they are in the same field vehicle diagnostics based on machine learning model. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have a simple substitution of the “vehicle anomaly detection system” of WYLIE with “smartphone or mobile device” of Anthony because both devices comprise a processor capable of performing analysis based on machine learning model, and would have obtained the predictable result of detecting vehicle anomalies.

Regarding claim 14, WYLIE in view of Anthony teaches the apparatus of claim 13. WYLIE further teaches wherein the computer-executable instructions, when executed by the processor, cause the apparatus to: 
collect, in real-time and via the edge-computing device, vehicle driving event data comprising data indicative of driving characteristics associated with the operation of the vehicle (FIG. 3; FIG. 6; par [0074]: “In embodiments and at block 605, the logic flow 600 includes receiving real-time vehicle data from a mobile device. In embodiments, the real-time vehicle data may be associated with and/or include data of one or more real-time detections made by one or more input devices of the mobile device. For example, a mobile device may include any number of sensor devices, as previously discussed, that may capture real-time or near real-time data and provide the data to a vehicle anomaly detection system”); and 
wherein the analyzing comprises analyzing one or more characteristics of the vehicle driving event data (par [0077]: “At block 620, the logic flow 600 includes applying the machine-learning model to the real-time vehicle data, vehicle attributes, and environmental data to determine a result. For example, the machine-learning model may process the real-time vehicle data, vehicle attributes, and/or environmental data to produce a result, e.g., an indication of a likelihood of an anomaly and/or an indication of what the anomaly may be. For example, the result may indicate that there is an 85% chance that the engine is misfiring. Embodiments are not limited in this manner”, wherein “applying the machine-learning model to the real-time vehicle data, vehicle attributes” indicates analyzing comprises analyzing one or more characteristics of the vehicle driving event data).

Regarding claim 15, WYLIE in view of Anthony teaches the apparatus of claim 14. The combination of WYLIE and Anthony further teaches wherein the computer-executable instructions, when executed by the processor, cause the apparatus to: train the machine learning model to identify the telematics information (WYLIE par [0058]: “Machine-learning models can be constructed through an at least partially automated (e.g., with little or no human involvement) process called training, as previously discussed. During training, input data, such as the sensor data from a mobile device and/or vehicle, vehicle information, and/or environmental data, can be iteratively supplied to a machine-learning model to enable the machine-learning model to identify patterns related to the input data or to identify relationships between the input data and output data. As discussed, embodiments include utilizing supervised and/or unsupervised training”; WYLIE par [0040]: “In addition to providing a result of applying the model, the vehicle anomaly detection system 106 may update and retrain the model based on the new information and data received from the mobile device 102, the vehicle information system 104, and/or the environmental system 112. Thus, the models may become iteratively more accurate as more information and data is collected, and the models are updated.”, wherein the training process involves “identify patterns” within the input data, such as sensor data from a mobile device and/or vehicle, vehicle information, and/or environmental data, which corresponds to identify the telematics information) and the vehicle driving event data to be collected (Anthony par [0048]: “Since the ML model is uncertain that there is an issue, it could still notify the user to, when it's safe, stop the vehicle and put the phone closer to the potential source of the problem or engage a mechanic to diagnose the problem. In one example, the network might identify an engine ping issue and the user is prompted to safely stop the car, open the hood, and place the smartphone nearer to the engine so that higher resolution sound data can be collected.”).  

Regarding claim 16, WYLIE in view of Anthony teaches the apparatus of claim 13. WYLIE further teaches wherein the computer-executable instructions, when executed by the processor, cause the apparatus to: train the machine learning model to identify the at least one of the driving behavior, the driver rating, the occurrence of a collision, and the vehicle diagnostics (par [0040]: “In embodiments, the vehicle anomaly detection system 106 may provide the result, in real-time or near real-time, back to the user. […] In addition to providing a result of applying the model, the vehicle anomaly detection system 106 may update and retrain the model based on the new information and data received from the mobile device 102, the vehicle information system 104, and/or the environmental system 112. Thus, the models may become iteratively more accurate as more information and data is collected, and the models are updated.”; par [0078]: “At block 625, the logic flow 600 includes determining whether an anomaly is detected for the vehicle based on the result of applying the machine-learning model to the real-time vehicle data, vehicle attributes, and environmental data. If an anomaly is detected, the system may cause an indication to be sent to the mobile device, another device associated with the owner and/or operator of the vehicle, and/or a device of the vehicle”).

Regarding claim 18, WYLIE in view of Anthony teaches the apparatus of claim 13. Anthony further teaches wherein the computer-executable instructions, when executed by the processor, cause the apparatus to: receive, by the edge-computing device and from a central server, configuration data; and dynamically update, based on the configuration data, the edge-computing device (par [0081]: “As these get deployed in the field, other people driving 2010 Toyota Camrys will now be running this machine learning model, and may continue to be self training, self learning and adaptive (43). In the case that a vehicle running a locally deployed ML model cannot identify an anomaly not previously measured, the local system may send all measurement data specific to that anomaly to a cloud system (44). The cloud system may attempt to diagnose the anomaly by processing the data further and then analyze it against the global population of data from other deployments and test data (45). Once a diagnosis is found the result may be sent back to the end user, and the local system is updated with an improved ML model (48)”).

Regarding claim 19, WYLIE in view of Anthony teaches the apparatus of claim 13. WYLIE further teaches wherein the computer-executable instructions, when executed by the processor, cause the apparatus to: receiving, by the edge-computing device and from a central server, training data (par [0059]: “In block 404, training data is received. In some examples, the training data is received from a remote database or a local database (datastore(s) 110), constructed from various subsets of data, e.g., sensor data, vehicle attribute data, environmental data, etc. or input by a user”); and 
dynamically update, based on the training data, the machine learning model (FIG. 4; par [0060]: “In block 406, a machine-learning model is trained using the training data. The machine-learning model can be trained in a supervised, unsupervised, or semi-supervised manner. In supervised training, each input in the training data is correlated to a desired output. This desired output may be a scalar, a vector, or a different type of data structure. This may enable the machine-learning model to learn a mapping between the inputs and desired outputs. In unsupervised training, the training data includes inputs, but not desired outputs, so that the machine-learning model must find structure in the inputs on its own. In semi-supervised training, only some of the inputs in the training data are correlated to desired outputs”).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WYLIE in view of Anthony and further in view of Clément (US 20200065711 A1). 

Regarding claim 8, WYLIE in view of Anthony teaches the method of claim 1. WYLIE further teaches further comprising: determining, (par [0022]: “In some instances, the mobile device 102 may process or preprocess the data before communicating it to the vehicle anomaly detection system 106. For example, the mobile device 102 may format the data in a particular manner, sample the data, filter erroneous readings, and apply one or more filters. In one specific example, the mobile device 102 may perform a compression technique (lossless or lossy) on the image or video data captured by the camera. In another example, the mobile device 102 may apply a filter to the sound data captured in real-time to filter out sound in a specified frequency range. More specifically, filters may be utilized to filter out noise such as music playing in the background and/or voices of people talking. Embodiments are not limited to these examples”; par [0050]: “At operations 304, the mobile device(s) 102 may communicate the data to the vehicle anomaly detection system 106. The data may include collected sensor data from the mobile devices and vehicle and the onboard diagnostic device data. In embodiments, a mobile device 102 may communicate with the vehicle anomaly detection system 106 in accordance with any communication protocol and using one or wireless and wired interconnects. Further, the data may be encrypted using any encryption protocol and/or compressed using a compression technique.”; par [0018]: “For example, one or more of the vehicle information system 104, the vehicle anomaly detection system 106, and environmental system 112 may include cloud-based computer resources”; par [0067]: “The vehicle data may be stored in a datastore and retrieved from the datastore to perform the training for a machine-learning model”, wherein “filtering and compressing” are examples corresponding to portions of the vehicle driving event data to be transmitted, and “preprocess the data” prior to wire or wireless communication is commonly done to reduce the size of data transferring to remote computing server or storage), but fails to specifically teach doing so based on an available network.
However, Clément teaches determining portions of the vehicle driving event data to be transmitted to a central server (par [0023]: “In particular embodiments, the vehicle system 100 may compress the collected data (e.g., high-resolution raw images) to one or more compressed formats (e.g., JPEG, PNG) to reduce the requirement on storage space and transmission bandwidth. In particular embodiments, the vehicle system 100 may further compress the pre-processed result data to an even smaller size to reduce the requirement on storage space and transmission bandwidth. The vehicle system 100 may save the compressed data into non-volatile storage or/and upload to a cloud in real-time or at a later time”).
Clément is considered analogous to the claimed invention because it is reasonably pertinent to the problem of transferring data to a central or remote server. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transferring data of WYLIE in view of Anthony to incorporate the teachings of Clément by transferring portions of the vehicle data to reduce the network load or processing resources on the vehicle management system. 

Regarding claim 17, WYLIE in view of Anthony teaches the apparatus of claim 13. WYLIE further teaches, wherein the computer-executable instructions, when executed by the processor, cause the apparatus to: determining, (par [0022]: “In some instances, the mobile device 102 may process or preprocess the data before communicating it to the vehicle anomaly detection system 106. For example, the mobile device 102 may format the data in a particular manner, sample the data, filter erroneous readings, and apply one or more filters. In one specific example, the mobile device 102 may perform a compression technique (lossless or lossy) on the image or video data captured by the camera. In another example, the mobile device 102 may apply a filter to the sound data captured in real-time to filter out sound in a specified frequency range. More specifically, filters may be utilized to filter out noise such as music playing in the background and/or voices of people talking. Embodiments are not limited to these examples”; par [0050]: “At operations 304, the mobile device(s) 102 may communicate the data to the vehicle anomaly detection system 106. The data may include collected sensor data from the mobile devices and vehicle and the onboard diagnostic device data. In embodiments, a mobile device 102 may communicate with the vehicle anomaly detection system 106 in accordance with any communication protocol and using one or wireless and wired interconnects. Further, the data may be encrypted using any encryption protocol and/or compressed using a compression technique.”; par [0018]: “For example, one or more of the vehicle information system 104, the vehicle anomaly detection system 106, and environmental system 112 may include cloud-based computer resources”; par [0067]: “The vehicle data may be stored in a datastore and retrieved from the datastore to perform the training for a machine-learning model”, wherein “filtering and compressing” are examples corresponding to portions of the telematics information to be transmitted, and “preprocess the data” prior to wire or wireless communication is commonly done to reduce the size of data transferring to remote computing server or storage), but fails to specifically teach doing so based on an available network.
However, Clément teaches determining, based on an available network, portions of the telematics information to be transmitted to a central server (par [0023]: “In particular embodiments, the vehicle system 100 may compress the collected data (e.g., high-resolution raw images) to one or more compressed formats (e.g., JPEG, PNG) to reduce the requirement on storage space and transmission bandwidth. In particular embodiments, the vehicle system 100 may further compress the pre-processed result data to an even smaller size to reduce the requirement on storage space and transmission bandwidth. The vehicle system 100 may save the compressed data into non-volatile storage or/and upload to a cloud in real-time or at a later time”).
Clément is considered analogous to the claimed invention because it is reasonably pertinent to the problem of transferring data to a central or remote server. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transferring data of WYLIE in view of Anthony to incorporate the teachings of Clément by transferring portions of the vehicle data to reduce the network load or processing resources on the vehicle management system. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over WYLIE in view of Anthony and further in view of Hayward (US 9679487 B1).

Regarding claim 11, WYLIE in view of Anthony teaches the method of claim 1, but fails to specifically teach further comprising: communicating, in real-time and by the edge-computing device, with additional computing devices in neighboring vehicles.
However, Hayward teaches further comprising: communicating, in real-time and by the edge-computing device, with additional computing devices in neighboring vehicles (FIG. 2; col 24 lines 20-23: “Furthermore, because each vehicle may sample and/or broadcast geographic location data and/or telematics data in real time, the anomalous conditions may be detected with minimal delay as they occur”; col 32 lines 18-26: “For example, upon detecting particular types of hazards that are likely to impact other drivers at the same location, the mobile computing device may generate and broadcast an alert indicating the type and severity of the anomaly as well as telematics data including the location of the anomaly to other nearby vehicles, to an external computing device (e.g., external computing device 206), and/or to one or more infrastructure components (e.g., smart infrastructure).”; col 29 lines 52-60: “The method 500 may include one or more processors determining whether an anomalous condition is present at the location of the first or the second vehicle based upon the telematics data received from each respective vehicle (block 504). The determination may be made, for example, when one or more sensor metrics, included in the telematics data, indicates that a vehicle is moving at a slower rate of speed, that an airbag has been deployed, that a crash has occurred, etc. (block 504)”, wherein “anomaly” includes vehicle). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile device of WYLIE in view of Anthony to incorporate the teachings of Hayward and communicate with neighboring vehicles. Doing so, will allow nearby vehicles to be aware of anomalous conditions, such as vehicle failure, thus promoting alleviating the risk of an accident or collision involving the second vehicle due to the anomalous condition (Hayward, col 2 lines 62-66). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HODGES (US 20170140652 A1) teaches gathering and analyzing real-time vehicle data to determine driving behavior and displays feedback to the user.
Barnes (US 20200090426 A1) teaches risk assessment system comprising a machine learning neural network artificial intelligence (AI) processor that processes  in real-time the risk assessment data with the trained risk prediction models to produce a consolidated table of risks of accidents and severity thereof for each accident type.
Sicconi (US 20200057487 A1) teaches using artificial intelligence to evaluate, correct, and monitor user attentiveness includes a forward-facing camera, wherein the artificial intelligence also incorporates surrounding information such as weather during evaluation, and a user alert mechanism configured to output a directional alert to a user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668